Case 3:18-ap-03008-SHB Doc 26-17 Filed 10/15/19 Entered 10/15/19 21:44:03
  Desc Exhibit 16 Transcript of Proceedings before Special Master Page 1 of 131



                     IN THE CHANCERY COURT FOR JEFFERSON COUNTY
                              AT DANDRIDGE, TENNESSEE



          THE DOUGLAS LAKE RESORT
          OWNER'S ASSOCIATION, INC.,

                    Plaintiff,

          V.                                                        NO. 12-CV-117

          DESTINY OF TENNESSEE, LLC f/k/a
          DESTINY, INC., LAKE CASA LIMITED
          PARTNERSHIP, ABBACUS HOLDINGS,
          LTD. [sic] et al.

                    Defendants,
                                                                     m                    im
          DESTINY OF TENNESSEE, LLC f/k/a
          DESTINY, INC., LAKE CASA LIMITED                             til-.t.' . C t - - .•.iV.i'D


          PARTNERSHIP,                                               JcrF£r\SOW COUfJlY.TN




                    Cross-Defendants,

          ALLEN L. HOOD
          1529 Tan Bark Way
          Sevierville, Tennessee        37876

                    Third Party Defendants.




                               TRANSCRIPT OF PROCEEDINGS


                                     August 16, 2016
                                                    This is a true and pertect copy of the original
                                                    filed in this office.
                                                    This         ^dav of                              20   .



                        THOMPSON & CHILDRESS COURT REPORTERS
                                   POST OFFICE BOX 411
                                     ALCOA, TN 37701

                                      (865) 281-8220
Case 3:18-ap-03008-SHB Doc 26-17 Filed 10/15/19 Entered 10/15/19 21:44:03
  Desc Exhibit 16 Transcript of Proceedings before Special Master Page 2 of 131
Case 3:18-ap-03008-SHB Doc 26-17 Filed 10/15/19 Entered 10/15/19 21:44:03
  Desc Exhibit 16 Transcript of Proceedings before Special Master Page 3 of 131
Case 3:18-ap-03008-SHB Doc 26-17 Filed 10/15/19 Entered 10/15/19 21:44:03
  Desc Exhibit 16 Transcript of Proceedings before Special Master Page 4 of 131
Case 3:18-ap-03008-SHB Doc 26-17 Filed 10/15/19 Entered 10/15/19 21:44:03
  Desc Exhibit 16 Transcript of Proceedings before Special Master Page 5 of 131
Case 3:18-ap-03008-SHB Doc 26-17 Filed 10/15/19 Entered 10/15/19 21:44:03
  Desc Exhibit 16 Transcript of Proceedings before Special Master Page 6 of 131
Case 3:18-ap-03008-SHB Doc 26-17 Filed 10/15/19 Entered 10/15/19 21:44:03
  Desc Exhibit 16 Transcript of Proceedings before Special Master Page 7 of 131
Case 3:18-ap-03008-SHB Doc 26-17 Filed 10/15/19 Entered 10/15/19 21:44:03
  Desc Exhibit 16 Transcript of Proceedings before Special Master Page 8 of 131
Case 3:18-ap-03008-SHB Doc 26-17 Filed 10/15/19 Entered 10/15/19 21:44:03
  Desc Exhibit 16 Transcript of Proceedings before Special Master Page 9 of 131
Case 3:18-ap-03008-SHB Doc 26-17 Filed 10/15/19 Entered 10/15/19 21:44:03
  Desc Exhibit 16 Transcript of Proceedings before Special Master Page 10 of 131
Case 3:18-ap-03008-SHB Doc 26-17 Filed 10/15/19 Entered 10/15/19 21:44:03
  Desc Exhibit 16 Transcript of Proceedings before Special Master Page 11 of 131
Case 3:18-ap-03008-SHB Doc 26-17 Filed 10/15/19 Entered 10/15/19 21:44:03
  Desc Exhibit 16 Transcript of Proceedings before Special Master Page 12 of 131
Case 3:18-ap-03008-SHB Doc 26-17 Filed 10/15/19 Entered 10/15/19 21:44:03
  Desc Exhibit 16 Transcript of Proceedings before Special Master Page 13 of 131
Case 3:18-ap-03008-SHB Doc 26-17 Filed 10/15/19 Entered 10/15/19 21:44:03
  Desc Exhibit 16 Transcript of Proceedings before Special Master Page 14 of 131
Case 3:18-ap-03008-SHB Doc 26-17 Filed 10/15/19 Entered 10/15/19 21:44:03
  Desc Exhibit 16 Transcript of Proceedings before Special Master Page 15 of 131
Case 3:18-ap-03008-SHB Doc 26-17 Filed 10/15/19 Entered 10/15/19 21:44:03
  Desc Exhibit 16 Transcript of Proceedings before Special Master Page 16 of 131
Case 3:18-ap-03008-SHB Doc 26-17 Filed 10/15/19 Entered 10/15/19 21:44:03
  Desc Exhibit 16 Transcript of Proceedings before Special Master Page 17 of 131
Case 3:18-ap-03008-SHB Doc 26-17 Filed 10/15/19 Entered 10/15/19 21:44:03
  Desc Exhibit 16 Transcript of Proceedings before Special Master Page 18 of 131
Case 3:18-ap-03008-SHB Doc 26-17 Filed 10/15/19 Entered 10/15/19 21:44:03
  Desc Exhibit 16 Transcript of Proceedings before Special Master Page 19 of 131
Case 3:18-ap-03008-SHB Doc 26-17 Filed 10/15/19 Entered 10/15/19 21:44:03
  Desc Exhibit 16 Transcript of Proceedings before Special Master Page 20 of 131
Case 3:18-ap-03008-SHB Doc 26-17 Filed 10/15/19 Entered 10/15/19 21:44:03
  Desc Exhibit 16 Transcript of Proceedings before Special Master Page 21 of 131
Case 3:18-ap-03008-SHB Doc 26-17 Filed 10/15/19 Entered 10/15/19 21:44:03
  Desc Exhibit 16 Transcript of Proceedings before Special Master Page 22 of 131
Case 3:18-ap-03008-SHB Doc 26-17 Filed 10/15/19 Entered 10/15/19 21:44:03
  Desc Exhibit 16 Transcript of Proceedings before Special Master Page 23 of 131
Case 3:18-ap-03008-SHB Doc 26-17 Filed 10/15/19 Entered 10/15/19 21:44:03
  Desc Exhibit 16 Transcript of Proceedings before Special Master Page 24 of 131
Case 3:18-ap-03008-SHB Doc 26-17 Filed 10/15/19 Entered 10/15/19 21:44:03
  Desc Exhibit 16 Transcript of Proceedings before Special Master Page 25 of 131
Case 3:18-ap-03008-SHB Doc 26-17 Filed 10/15/19 Entered 10/15/19 21:44:03
  Desc Exhibit 16 Transcript of Proceedings before Special Master Page 26 of 131
Case 3:18-ap-03008-SHB Doc 26-17 Filed 10/15/19 Entered 10/15/19 21:44:03
  Desc Exhibit 16 Transcript of Proceedings before Special Master Page 27 of 131
Case 3:18-ap-03008-SHB Doc 26-17 Filed 10/15/19 Entered 10/15/19 21:44:03
  Desc Exhibit 16 Transcript of Proceedings before Special Master Page 28 of 131
Case 3:18-ap-03008-SHB Doc 26-17 Filed 10/15/19 Entered 10/15/19 21:44:03
  Desc Exhibit 16 Transcript of Proceedings before Special Master Page 29 of 131
Case 3:18-ap-03008-SHB Doc 26-17 Filed 10/15/19 Entered 10/15/19 21:44:03
  Desc Exhibit 16 Transcript of Proceedings before Special Master Page 30 of 131
Case 3:18-ap-03008-SHB Doc 26-17 Filed 10/15/19 Entered 10/15/19 21:44:03
  Desc Exhibit 16 Transcript of Proceedings before Special Master Page 31 of 131
Case 3:18-ap-03008-SHB Doc 26-17 Filed 10/15/19 Entered 10/15/19 21:44:03
  Desc Exhibit 16 Transcript of Proceedings before Special Master Page 32 of 131
Case 3:18-ap-03008-SHB Doc 26-17 Filed 10/15/19 Entered 10/15/19 21:44:03
  Desc Exhibit 16 Transcript of Proceedings before Special Master Page 33 of 131
Case 3:18-ap-03008-SHB Doc 26-17 Filed 10/15/19 Entered 10/15/19 21:44:03
  Desc Exhibit 16 Transcript of Proceedings before Special Master Page 34 of 131
Case 3:18-ap-03008-SHB Doc 26-17 Filed 10/15/19 Entered 10/15/19 21:44:03
  Desc Exhibit 16 Transcript of Proceedings before Special Master Page 35 of 131
Case 3:18-ap-03008-SHB Doc 26-17 Filed 10/15/19 Entered 10/15/19 21:44:03
  Desc Exhibit 16 Transcript of Proceedings before Special Master Page 36 of 131
Case 3:18-ap-03008-SHB Doc 26-17 Filed 10/15/19 Entered 10/15/19 21:44:03
  Desc Exhibit 16 Transcript of Proceedings before Special Master Page 37 of 131
Case 3:18-ap-03008-SHB Doc 26-17 Filed 10/15/19 Entered 10/15/19 21:44:03
  Desc Exhibit 16 Transcript of Proceedings before Special Master Page 38 of 131
Case 3:18-ap-03008-SHB Doc 26-17 Filed 10/15/19 Entered 10/15/19 21:44:03
  Desc Exhibit 16 Transcript of Proceedings before Special Master Page 39 of 131
Case 3:18-ap-03008-SHB Doc 26-17 Filed 10/15/19 Entered 10/15/19 21:44:03
  Desc Exhibit 16 Transcript of Proceedings before Special Master Page 40 of 131
Case 3:18-ap-03008-SHB Doc 26-17 Filed 10/15/19 Entered 10/15/19 21:44:03
  Desc Exhibit 16 Transcript of Proceedings before Special Master Page 41 of 131
Case 3:18-ap-03008-SHB Doc 26-17 Filed 10/15/19 Entered 10/15/19 21:44:03
  Desc Exhibit 16 Transcript of Proceedings before Special Master Page 42 of 131
Case 3:18-ap-03008-SHB Doc 26-17 Filed 10/15/19 Entered 10/15/19 21:44:03
  Desc Exhibit 16 Transcript of Proceedings before Special Master Page 43 of 131
Case 3:18-ap-03008-SHB Doc 26-17 Filed 10/15/19 Entered 10/15/19 21:44:03
  Desc Exhibit 16 Transcript of Proceedings before Special Master Page 44 of 131
Case 3:18-ap-03008-SHB Doc 26-17 Filed 10/15/19 Entered 10/15/19 21:44:03
  Desc Exhibit 16 Transcript of Proceedings before Special Master Page 45 of 131
Case 3:18-ap-03008-SHB Doc 26-17 Filed 10/15/19 Entered 10/15/19 21:44:03
  Desc Exhibit 16 Transcript of Proceedings before Special Master Page 46 of 131
Case 3:18-ap-03008-SHB Doc 26-17 Filed 10/15/19 Entered 10/15/19 21:44:03
  Desc Exhibit 16 Transcript of Proceedings before Special Master Page 47 of 131
Case 3:18-ap-03008-SHB Doc 26-17 Filed 10/15/19 Entered 10/15/19 21:44:03
  Desc Exhibit 16 Transcript of Proceedings before Special Master Page 48 of 131
Case 3:18-ap-03008-SHB Doc 26-17 Filed 10/15/19 Entered 10/15/19 21:44:03
  Desc Exhibit 16 Transcript of Proceedings before Special Master Page 49 of 131
Case 3:18-ap-03008-SHB Doc 26-17 Filed 10/15/19 Entered 10/15/19 21:44:03
  Desc Exhibit 16 Transcript of Proceedings before Special Master Page 50 of 131
Case 3:18-ap-03008-SHB Doc 26-17 Filed 10/15/19 Entered 10/15/19 21:44:03
  Desc Exhibit 16 Transcript of Proceedings before Special Master Page 51 of 131
Case 3:18-ap-03008-SHB Doc 26-17 Filed 10/15/19 Entered 10/15/19 21:44:03
  Desc Exhibit 16 Transcript of Proceedings before Special Master Page 52 of 131
Case 3:18-ap-03008-SHB Doc 26-17 Filed 10/15/19 Entered 10/15/19 21:44:03
  Desc Exhibit 16 Transcript of Proceedings before Special Master Page 53 of 131
Case 3:18-ap-03008-SHB Doc 26-17 Filed 10/15/19 Entered 10/15/19 21:44:03
  Desc Exhibit 16 Transcript of Proceedings before Special Master Page 54 of 131
Case 3:18-ap-03008-SHB Doc 26-17 Filed 10/15/19 Entered 10/15/19 21:44:03
  Desc Exhibit 16 Transcript of Proceedings before Special Master Page 55 of 131
Case 3:18-ap-03008-SHB Doc 26-17 Filed 10/15/19 Entered 10/15/19 21:44:03
  Desc Exhibit 16 Transcript of Proceedings before Special Master Page 56 of 131
Case 3:18-ap-03008-SHB Doc 26-17 Filed 10/15/19 Entered 10/15/19 21:44:03
  Desc Exhibit 16 Transcript of Proceedings before Special Master Page 57 of 131
Case 3:18-ap-03008-SHB Doc 26-17 Filed 10/15/19 Entered 10/15/19 21:44:03
  Desc Exhibit 16 Transcript of Proceedings before Special Master Page 58 of 131
Case 3:18-ap-03008-SHB Doc 26-17 Filed 10/15/19 Entered 10/15/19 21:44:03
  Desc Exhibit 16 Transcript of Proceedings before Special Master Page 59 of 131
Case 3:18-ap-03008-SHB Doc 26-17 Filed 10/15/19 Entered 10/15/19 21:44:03
  Desc Exhibit 16 Transcript of Proceedings before Special Master Page 60 of 131
Case 3:18-ap-03008-SHB Doc 26-17 Filed 10/15/19 Entered 10/15/19 21:44:03
  Desc Exhibit 16 Transcript of Proceedings before Special Master Page 61 of 131
Case 3:18-ap-03008-SHB Doc 26-17 Filed 10/15/19 Entered 10/15/19 21:44:03
  Desc Exhibit 16 Transcript of Proceedings before Special Master Page 62 of 131
Case 3:18-ap-03008-SHB Doc 26-17 Filed 10/15/19 Entered 10/15/19 21:44:03
  Desc Exhibit 16 Transcript of Proceedings before Special Master Page 63 of 131
Case 3:18-ap-03008-SHB Doc 26-17 Filed 10/15/19 Entered 10/15/19 21:44:03
  Desc Exhibit 16 Transcript of Proceedings before Special Master Page 64 of 131
Case 3:18-ap-03008-SHB Doc 26-17 Filed 10/15/19 Entered 10/15/19 21:44:03
  Desc Exhibit 16 Transcript of Proceedings before Special Master Page 65 of 131
Case 3:18-ap-03008-SHB Doc 26-17 Filed 10/15/19 Entered 10/15/19 21:44:03
  Desc Exhibit 16 Transcript of Proceedings before Special Master Page 66 of 131
Case 3:18-ap-03008-SHB Doc 26-17 Filed 10/15/19 Entered 10/15/19 21:44:03
  Desc Exhibit 16 Transcript of Proceedings before Special Master Page 67 of 131
Case 3:18-ap-03008-SHB Doc 26-17 Filed 10/15/19 Entered 10/15/19 21:44:03
  Desc Exhibit 16 Transcript of Proceedings before Special Master Page 68 of 131
Case 3:18-ap-03008-SHB Doc 26-17 Filed 10/15/19 Entered 10/15/19 21:44:03
  Desc Exhibit 16 Transcript of Proceedings before Special Master Page 69 of 131
Case 3:18-ap-03008-SHB Doc 26-17 Filed 10/15/19 Entered 10/15/19 21:44:03
  Desc Exhibit 16 Transcript of Proceedings before Special Master Page 70 of 131
Case 3:18-ap-03008-SHB Doc 26-17 Filed 10/15/19 Entered 10/15/19 21:44:03
  Desc Exhibit 16 Transcript of Proceedings before Special Master Page 71 of 131
Case 3:18-ap-03008-SHB Doc 26-17 Filed 10/15/19 Entered 10/15/19 21:44:03
  Desc Exhibit 16 Transcript of Proceedings before Special Master Page 72 of 131
Case 3:18-ap-03008-SHB Doc 26-17 Filed 10/15/19 Entered 10/15/19 21:44:03
  Desc Exhibit 16 Transcript of Proceedings before Special Master Page 73 of 131
Case 3:18-ap-03008-SHB Doc 26-17 Filed 10/15/19 Entered 10/15/19 21:44:03
  Desc Exhibit 16 Transcript of Proceedings before Special Master Page 74 of 131
Case 3:18-ap-03008-SHB Doc 26-17 Filed 10/15/19 Entered 10/15/19 21:44:03
  Desc Exhibit 16 Transcript of Proceedings before Special Master Page 75 of 131
Case 3:18-ap-03008-SHB Doc 26-17 Filed 10/15/19 Entered 10/15/19 21:44:03
  Desc Exhibit 16 Transcript of Proceedings before Special Master Page 76 of 131
Case 3:18-ap-03008-SHB Doc 26-17 Filed 10/15/19 Entered 10/15/19 21:44:03
  Desc Exhibit 16 Transcript of Proceedings before Special Master Page 77 of 131
Case 3:18-ap-03008-SHB Doc 26-17 Filed 10/15/19 Entered 10/15/19 21:44:03
  Desc Exhibit 16 Transcript of Proceedings before Special Master Page 78 of 131
Case 3:18-ap-03008-SHB Doc 26-17 Filed 10/15/19 Entered 10/15/19 21:44:03
  Desc Exhibit 16 Transcript of Proceedings before Special Master Page 79 of 131
Case 3:18-ap-03008-SHB Doc 26-17 Filed 10/15/19 Entered 10/15/19 21:44:03
  Desc Exhibit 16 Transcript of Proceedings before Special Master Page 80 of 131
Case 3:18-ap-03008-SHB Doc 26-17 Filed 10/15/19 Entered 10/15/19 21:44:03
  Desc Exhibit 16 Transcript of Proceedings before Special Master Page 81 of 131
Case 3:18-ap-03008-SHB Doc 26-17 Filed 10/15/19 Entered 10/15/19 21:44:03
  Desc Exhibit 16 Transcript of Proceedings before Special Master Page 82 of 131
Case 3:18-ap-03008-SHB Doc 26-17 Filed 10/15/19 Entered 10/15/19 21:44:03
  Desc Exhibit 16 Transcript of Proceedings before Special Master Page 83 of 131
Case 3:18-ap-03008-SHB Doc 26-17 Filed 10/15/19 Entered 10/15/19 21:44:03
  Desc Exhibit 16 Transcript of Proceedings before Special Master Page 84 of 131
Case 3:18-ap-03008-SHB Doc 26-17 Filed 10/15/19 Entered 10/15/19 21:44:03
  Desc Exhibit 16 Transcript of Proceedings before Special Master Page 85 of 131
Case 3:18-ap-03008-SHB Doc 26-17 Filed 10/15/19 Entered 10/15/19 21:44:03
  Desc Exhibit 16 Transcript of Proceedings before Special Master Page 86 of 131
Case 3:18-ap-03008-SHB Doc 26-17 Filed 10/15/19 Entered 10/15/19 21:44:03
  Desc Exhibit 16 Transcript of Proceedings before Special Master Page 87 of 131
Case 3:18-ap-03008-SHB Doc 26-17 Filed 10/15/19 Entered 10/15/19 21:44:03
  Desc Exhibit 16 Transcript of Proceedings before Special Master Page 88 of 131
Case 3:18-ap-03008-SHB Doc 26-17 Filed 10/15/19 Entered 10/15/19 21:44:03
  Desc Exhibit 16 Transcript of Proceedings before Special Master Page 89 of 131
Case 3:18-ap-03008-SHB Doc 26-17 Filed 10/15/19 Entered 10/15/19 21:44:03
  Desc Exhibit 16 Transcript of Proceedings before Special Master Page 90 of 131
Case 3:18-ap-03008-SHB Doc 26-17 Filed 10/15/19 Entered 10/15/19 21:44:03
  Desc Exhibit 16 Transcript of Proceedings before Special Master Page 91 of 131
Case 3:18-ap-03008-SHB Doc 26-17 Filed 10/15/19 Entered 10/15/19 21:44:03
  Desc Exhibit 16 Transcript of Proceedings before Special Master Page 92 of 131
Case 3:18-ap-03008-SHB Doc 26-17 Filed 10/15/19 Entered 10/15/19 21:44:03
  Desc Exhibit 16 Transcript of Proceedings before Special Master Page 93 of 131
Case 3:18-ap-03008-SHB Doc 26-17 Filed 10/15/19 Entered 10/15/19 21:44:03
  Desc Exhibit 16 Transcript of Proceedings before Special Master Page 94 of 131
Case 3:18-ap-03008-SHB Doc 26-17 Filed 10/15/19 Entered 10/15/19 21:44:03
  Desc Exhibit 16 Transcript of Proceedings before Special Master Page 95 of 131
Case 3:18-ap-03008-SHB Doc 26-17 Filed 10/15/19 Entered 10/15/19 21:44:03
  Desc Exhibit 16 Transcript of Proceedings before Special Master Page 96 of 131
Case 3:18-ap-03008-SHB Doc 26-17 Filed 10/15/19 Entered 10/15/19 21:44:03
  Desc Exhibit 16 Transcript of Proceedings before Special Master Page 97 of 131
Case 3:18-ap-03008-SHB Doc 26-17 Filed 10/15/19 Entered 10/15/19 21:44:03
  Desc Exhibit 16 Transcript of Proceedings before Special Master Page 98 of 131
Case 3:18-ap-03008-SHB Doc 26-17 Filed 10/15/19 Entered 10/15/19 21:44:03
  Desc Exhibit 16 Transcript of Proceedings before Special Master Page 99 of 131
Case 3:18-ap-03008-SHB Doc 26-17 Filed 10/15/19 Entered 10/15/19 21:44:03
 Desc Exhibit 16 Transcript of Proceedings before Special Master Page 100 of 131
Case 3:18-ap-03008-SHB Doc 26-17 Filed 10/15/19 Entered 10/15/19 21:44:03
 Desc Exhibit 16 Transcript of Proceedings before Special Master Page 101 of 131
Case 3:18-ap-03008-SHB Doc 26-17 Filed 10/15/19 Entered 10/15/19 21:44:03
 Desc Exhibit 16 Transcript of Proceedings before Special Master Page 102 of 131
Case 3:18-ap-03008-SHB Doc 26-17 Filed 10/15/19 Entered 10/15/19 21:44:03
 Desc Exhibit 16 Transcript of Proceedings before Special Master Page 103 of 131
Case 3:18-ap-03008-SHB Doc 26-17 Filed 10/15/19 Entered 10/15/19 21:44:03
 Desc Exhibit 16 Transcript of Proceedings before Special Master Page 104 of 131
Case 3:18-ap-03008-SHB Doc 26-17 Filed 10/15/19 Entered 10/15/19 21:44:03
 Desc Exhibit 16 Transcript of Proceedings before Special Master Page 105 of 131
Case 3:18-ap-03008-SHB Doc 26-17 Filed 10/15/19 Entered 10/15/19 21:44:03
 Desc Exhibit 16 Transcript of Proceedings before Special Master Page 106 of 131
Case 3:18-ap-03008-SHB Doc 26-17 Filed 10/15/19 Entered 10/15/19 21:44:03
 Desc Exhibit 16 Transcript of Proceedings before Special Master Page 107 of 131
Case 3:18-ap-03008-SHB Doc 26-17 Filed 10/15/19 Entered 10/15/19 21:44:03
 Desc Exhibit 16 Transcript of Proceedings before Special Master Page 108 of 131
Case 3:18-ap-03008-SHB Doc 26-17 Filed 10/15/19 Entered 10/15/19 21:44:03
 Desc Exhibit 16 Transcript of Proceedings before Special Master Page 109 of 131
Case 3:18-ap-03008-SHB Doc 26-17 Filed 10/15/19 Entered 10/15/19 21:44:03
 Desc Exhibit 16 Transcript of Proceedings before Special Master Page 110 of 131
Case 3:18-ap-03008-SHB Doc 26-17 Filed 10/15/19 Entered 10/15/19 21:44:03
 Desc Exhibit 16 Transcript of Proceedings before Special Master Page 111 of 131
Case 3:18-ap-03008-SHB Doc 26-17 Filed 10/15/19 Entered 10/15/19 21:44:03
 Desc Exhibit 16 Transcript of Proceedings before Special Master Page 112 of 131
Case 3:18-ap-03008-SHB Doc 26-17 Filed 10/15/19 Entered 10/15/19 21:44:03
 Desc Exhibit 16 Transcript of Proceedings before Special Master Page 113 of 131
Case 3:18-ap-03008-SHB Doc 26-17 Filed 10/15/19 Entered 10/15/19 21:44:03
 Desc Exhibit 16 Transcript of Proceedings before Special Master Page 114 of 131
Case 3:18-ap-03008-SHB Doc 26-17 Filed 10/15/19 Entered 10/15/19 21:44:03
 Desc Exhibit 16 Transcript of Proceedings before Special Master Page 115 of 131
Case 3:18-ap-03008-SHB Doc 26-17 Filed 10/15/19 Entered 10/15/19 21:44:03
 Desc Exhibit 16 Transcript of Proceedings before Special Master Page 116 of 131
Case 3:18-ap-03008-SHB Doc 26-17 Filed 10/15/19 Entered 10/15/19 21:44:03
 Desc Exhibit 16 Transcript of Proceedings before Special Master Page 117 of 131
Case 3:18-ap-03008-SHB Doc 26-17 Filed 10/15/19 Entered 10/15/19 21:44:03
 Desc Exhibit 16 Transcript of Proceedings before Special Master Page 118 of 131
Case 3:18-ap-03008-SHB Doc 26-17 Filed 10/15/19 Entered 10/15/19 21:44:03
 Desc Exhibit 16 Transcript of Proceedings before Special Master Page 119 of 131
Case 3:18-ap-03008-SHB Doc 26-17 Filed 10/15/19 Entered 10/15/19 21:44:03
 Desc Exhibit 16 Transcript of Proceedings before Special Master Page 120 of 131
Case 3:18-ap-03008-SHB Doc 26-17 Filed 10/15/19 Entered 10/15/19 21:44:03
 Desc Exhibit 16 Transcript of Proceedings before Special Master Page 121 of 131
Case 3:18-ap-03008-SHB Doc 26-17 Filed 10/15/19 Entered 10/15/19 21:44:03
 Desc Exhibit 16 Transcript of Proceedings before Special Master Page 122 of 131
Case 3:18-ap-03008-SHB Doc 26-17 Filed 10/15/19 Entered 10/15/19 21:44:03
 Desc Exhibit 16 Transcript of Proceedings before Special Master Page 123 of 131
Case 3:18-ap-03008-SHB Doc 26-17 Filed 10/15/19 Entered 10/15/19 21:44:03
 Desc Exhibit 16 Transcript of Proceedings before Special Master Page 124 of 131
Case 3:18-ap-03008-SHB Doc 26-17 Filed 10/15/19 Entered 10/15/19 21:44:03
 Desc Exhibit 16 Transcript of Proceedings before Special Master Page 125 of 131
Case 3:18-ap-03008-SHB Doc 26-17 Filed 10/15/19 Entered 10/15/19 21:44:03
 Desc Exhibit 16 Transcript of Proceedings before Special Master Page 126 of 131
Case 3:18-ap-03008-SHB Doc 26-17 Filed 10/15/19 Entered 10/15/19 21:44:03
 Desc Exhibit 16 Transcript of Proceedings before Special Master Page 127 of 131
Case 3:18-ap-03008-SHB Doc 26-17 Filed 10/15/19 Entered 10/15/19 21:44:03
 Desc Exhibit 16 Transcript of Proceedings before Special Master Page 128 of 131
Case 3:18-ap-03008-SHB Doc 26-17 Filed 10/15/19 Entered 10/15/19 21:44:03
 Desc Exhibit 16 Transcript of Proceedings before Special Master Page 129 of 131
Case 3:18-ap-03008-SHB Doc 26-17 Filed 10/15/19 Entered 10/15/19 21:44:03
 Desc Exhibit 16 Transcript of Proceedings before Special Master Page 130 of 131
Case 3:18-ap-03008-SHB Doc 26-17 Filed 10/15/19 Entered 10/15/19 21:44:03
 Desc Exhibit 16 Transcript of Proceedings before Special Master Page 131 of 131
